ORDER
PER CURIAM.
Willie Hilliard appeals from the judgment of his convictions, after a jury trial in the Circuit Court of Chariton County, of felony stealing, § 570.030, and burglary in the second degree, § 569.170. The State charged that the appellant on or about January 24, 2001, unlawfully entered the home of the victim and appropriated a .32 caliber revolver belonging to her with the purpose to deprive her thereof. The appellant was sentenced as a prior and persistent offender, § 558.016, to two concurrent prison terms of fifteen years in the Missouri Department of Corrections.
In the appellant’s sole point on appeal, he claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence on the felony stealing count because the State failed to make a submissible case in that the evidence was insufficient for a reasonable jury to find, beyond a reasonable doubt, that he stole, as charged, the revolver from the victim’s house. He further claims that if we reverse his stealing conviction, we must also reverse his conviction for burglary in that proof of an intent to commit the underlying offense of stealing was essential to his conviction for burglary.
Affirmed. Rule 30.25(b).